Citation Nr: 1714840	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-06 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for back disability.

2. Entitlement to service connection for residuals of fracture of the coccyx.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In that decision, the RO denied service connection for back disability and residuals of fracture of the coccyx.

In May 2011, and again in October 2014, the Board remanded the claim to the RO for procedural actions.

In November 2015, the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). His claims file contains a transcript of that hearing.

In June 2016, the Board remanded the claim to the RO for the development of additional evidence.


FINDINGS OF FACT

1. Low back injury, including strain, during the Veteran's service did not result in compression fractures or other chronic back disorder that continued after service.

2. No fracture or other injury of the Veteran's coccyx was identified during his service or has been identified since his service.



CONCLUSIONS OF LAW

1. Current low back disabilities were not incurred or aggravated in service and may not be presumed to be service connected. 38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2. No current disorder of or related to the coccyx was incurred or aggravated in service nor may be presumed to be service connected. 38 U.S.C.A. §§ 1112, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2016). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran notice in letters issued in November 2006 and April 2010. In those letters, the RO notified him what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

In the November 2015 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing. The Board therefore finds that the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing further notice during the hearing constitutes harmless error.

The claims file contains service medical records, post-service medical records, and reports of VA medical examinations. The examination reports provide adequate and sufficient information to reach decisions on the issues on appeal. The RO substantially fulfilled the instructions in the Board remands. In the 2015 Board hearing the Veteran stated that he attempted to get the report of a private employment medical examination he had in the late 1960s, but that the company did not provide the records or identify the examining physician. He stated that he had another examination in the early 1970s that showed back problems. In the 2016 remand the Board instructed the RO to ask the Veteran to provide reports from the reported 1960s and 1970s medical examinations, or to better identify the providers of those examinations so that the VA could seek the reports. The RO asked the Veteran for such information. The Veteran wrote that he was unable to obtain the reports, and that he welcomed VA attempts to obtain the reports. He did not, however, provide any further information to help identify the examiners. In light of the lack of more specific identification of the examiners, and the unlikelihood that records from so long ago have been retained, the Board concludes that it is futile to make further attempts to obtain the examination reports. The Board will address the claims based on the evidence in the claims file.

The Board finds that the appellant was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The appellant actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Back and Coccyx Disabilities

The Veteran contends that during service, in a slip on ice either while getting out of a truck or on landing from a parachute jump, he sustained a low back injury and coccyx fracture that were followed by ongoing low back and coccyx area disabilities. Service connection may be established on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including arthritis, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of continuity may be legitimately questioned. 38 C.F.R. § 3.303(b). The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Arthritis is among the conditions listed in 38 C.F.R. § 3.309(a).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

On examination of the Veteran in July 1960 for entrance into service the examiner checked "normal" for the condition of his spine and other musculoskeletal areas. During service his duties were as a dog handler. His service treatment records show treatment in 1961, 1962, and 1963 for illnesses and injuries, but records from those years are silent as to injuries or symptoms involving the back or coccyx. He sought treatment in March 1964 for low back pain reported as related to lifting a dog. The treating clinician noted evidence of slight tenderness of the lumbosacral area muscles. The clinician's impression was low back sprain. In April 1964 the Veteran was seen for a growth on his back, and was referred for removal of the growth. Later in April 1964 he was seen after he twisted his right ankle when he jumped a ditch. Notes from treatment of the ankle injury do not mention any additional back injury, any coccyx injury, or any exacerbation of back symptoms.

In June 1964 the Veteran completed a medical history and underwent a medical examination for separation from service. He checked "no" for any history of bone or joint deformity or of arthritis. He reported a history of a sprained ankle. The examiner checked "normal" for the condition of his spine and other musculoskeletal areas. Later in June 1964 he was seen for an infected sebaceous cyst on his back. Treatment included antibiotic medication and incision and drainage of the cyst. Notes of treatment for the cyst are silent as to any recent or earlier spine or coccyx injuries.

The Veteran's claims file does not contain any medical records from the year following his 1964 separation from service, from the remainder of the 1960s, or from the 1970s. He has indicated that his post-service employment has been as a land surveyor. He has reported that a medical examination for employment in about 1967, and another examination in the early 1970s, each showed serious back problems. As noted above, the Board has concluded that further attempts to obtain reports of those examinations would be futile. The Veteran has reported a motorcycle accident in 1972 and a boating accident in the 1980s, each producing injuries to his left leg.

The Veteran's claims file contains records of private treatment in May 1981. At that time he reported indigestion and rectal bleeding. He related a history of an old back injury and of orthopedic treatment for trauma to his left leg. On palpation of his back a clinician found lower lumbar pain and muscle spasm. X-rays showed old fractures of the left tibia and fibula and old compression fractures of the T11, T12, L1, L2, L3, and L4 vertebrae. Clinicians diagnosed digestive system disorders, and, with respect to his back, diagnosed lumbar strain.

In March 2010 the Veteran submitted a claim for service connection for injuries of his back and tailbone (coccyx). He stated that during service, in 1962, while getting out of a truck, he slipped on ice and sustained injuries including tail bone fracture and compression of discs in his lower back. In April 2010 he again described a service accident, recalled as probably in 1962 or 1963, with slipping on ice and spine and tailbone injuries. He contended that those injuries in service caused back and tailbone problems that continued and worsened over the years since.

On VA examination in August 2010, the Veteran reported having injured his back during service in 1964, when he jumped out of a truck, his feet hit ice, and he fell and struck his coccyx and spine against the ground. He stated that he did not seek treatment then, but sought treatment for worsened low back pain a few days later. He related that treating clinicians found a coccyx fracture and an infected wound. He reported that after the injury he experienced back pain, at first intermittently and later constantly.

Examination showed limitation of motion of the thoracolumbar spine and muscle spasm. Imaging showed advanced degenerative disc disease. The examiner reported having reviewed the claims file. The examiner noted that the service treatment records did not mention a back injury from slipping on ice, but did reflect a low back strain in 1964. The examiner expressed the opinion that it is possible for a severe low back strain to predispose a back to the development of degenerative disc disease later, even many years later. The examiner opined that, while it is possible that the Veteran's current lumbar degenerative disc disease was precipitated by the 1964 back injury, he could not resolve the extent of the likelihood of such a relationship without resorting to mere speculation.

On VA examination in February 2012, the Veteran reported that during service he was in a parachute club. He stated that on a parachute jump his feet landed on ice and he slipped and fell on his buttocks. He indicated that he was taken to the emergency room and found to have two compressed discs. He stated that back injury in service was followed by back pain intermittently over the years and constantly in recent years.

The examiner reported having reviewed the Veteran's claims file. The examiner specifically noted a record of 1964 service treatment for low back sprain from picking up a dog and a 1981 treatment record reflecting x-ray evidence of old compression fractures of six thoracic and lumbar vertebrae. The examiner provided a diagnosis of residuals of lumbar compression fractures, including degenerative arthritis and degenerative disc disease. The examiner expressed the opinion that it is less likely than not that the injury documented in 1964 caused the current residuals of lumbar compression fractures. He explained that the compression fractures were consistent with a fall or other sudden decelerative trauma, and that no trauma of that type was noted in the service treatment records. He opined that picking up an animal would not likely cause compression fractures of numerous vertebrae.

In a March 2012 statement, the Veteran asserted that he sustained injury of his back and coccyx earlier in service, before he incurred back strain from picking up a dog. He stated that the later strain, from picking up a dog, aggravated injury sustained earlier in service.

At the 2015 Board hearing, the Veteran reported that, in landing from a parachute jump during service, his feet slipped on ice and he landed painfully on the point of his buttocks. He indicated that he did not seek treatment immediately after the injury on landing. He stated that later he developed infection and abscess in the tailbone area that struck the ground. He indicated that in treatment for the infection and abscess he learned that he had sustained fracture of his coccyx.

The Veteran stated that after service he had back and tailbone pain. He related that he had chiropractic treatment for an exacerbation of back pain. He stated that because of cost and uncertainty as to outcomes he did not pursue more extensive treatment such as surgery. He reported that a medical examination for employment in about 1967, and another medical examination in the early 1970s, each showed evidence of old back injury and considerable back problems. He stated that in 1972 he had a motorcycle accident and sustained injuries of the left lower leg. He related that in the 1980s he sustained additional left leg injury in a boating accident. He stated that a clinician who reviewed imaging of his back stated that the appearance was consistent with a history of parachute jumping.

The assembled evidence does not show that disabling arthritis in the Veteran's low back was present during the year following his separation from service. Therefore his current low back arthritis cannot be presumed to be service connected.

The Veteran has current back disability, including compression fractures, arthritis, and degenerative disc disease. He had a back injury in service, as he was treated for low back strain in service in March 1964.

After service, from 2010 forward, the Veteran has reported that in service he also had back injury before the March 1964 injury. He has stated that he fell and hurt his back when he slipped on ice. On some occasions he has indicated that the slip and fall occurred with getting out of a truck, on others with landing from a parachute jump. The inconsistency in his accounts as to how he fell and hurt his back detracts from the reliability and credibility of those accounts. The passage of more than 40 years between his service and those recollections also strains that reliability and credibility. His reports of back injury from a fall in service thus carry little evidentiary weight.

Whether the Veteran had one back injury in service or more than one, a nexus between injury in service and the current disability is necessary for service connection. The service treatment records do not show or suggest that the injury or injuries in service were followed by manifestation of any chronic disorder, such as arthritis, during service. The contemporaneous evidence does not suggest that after back injury in service any back disorder continued through the remainder of service. After the March 1964 back strain, any medical entries from the remaining months of his service that mention the musculoskeletal condition of his back indicate that it was in normal condition; the remainder are silent as to the musculoskeletal condition of his back.

In the 2015 Board hearing, the Veteran suggested that back injury in service was followed by continuing back problems after service, by stating that a medical examination for employment after service in about 1967 showed evidence of old back injury. A record of such examination is not available. The reliability of Veteran's recollection of the medical findings is strained by the passage of so many years. Any support that history provides for continuity is outweighed by the finding of normal spinal musculoskeletal condition on examination at separation from service. 

In 1981 x-rays showed old compression fractures in the Veteran's thoracic and lumbar vertebrae. The existence of fractures that were old by 1981 do not substantially help to show incurrence of those fractures during his 1960 to 1964 service, particularly in light of the absence of back problems at the service separation examination, and the Veteran's later accounts of musculoskeletal injuries in a motorcycle accident in 1972 and a boating accident in the 1980s. Further, the 2012 VA examiner persuasively explained, based on review and discussion of assembled evidence, his opinion against the likelihood of a connection between events in service and the compression fractures.

In summary, the Veteran had back injury during service, but the greater persuasive weight of the evidence is against the manifestation during service of any chronic back disability such as arthritis, or the continuation after service of back problems related to the injury in service. The preponderance of the evidence is against incurrence in service, and service connection, of his current back disability.

The Veteran claims that he sustained coccyx fracture in a fall during service, and that during service clinicians found a coccyx fracture and drained an abscess around that injury. His service treatment records do not reflect any report of a fall followed by pain in the tailbone area. In April 1964 he sought treatment for what was described as a growth on his back. In June 1964 a clinician identified an infected sebaceous cyst on his back and treated that cyst through incision and drainage and antibiotics. Since separation from service x-rays and other imaging have shown vertebral compression fractures, degenerative joint disease, and degenerative disc disease, but no evidence of acute or old coccyx fracture. In the absence of finding or even strong suggestion during or since service of coccyx fracture, the preponderance of the evidence is against incurrence or aggravation in service, or service connection, of residuals of coccyx fracture.


ORDER

Entitlement to service connection for back disability is denied.

Entitlement to service connection for residuals of fracture of the coccyx is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


